DETAILED ACTION
Claims 1, 4 and 7-8 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney Robert Brooks on behalf of Molly Lawson on 3/25/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 1
(Currently Amended) A method, comprising:
collecting, over a network via a network communication interface from one or more electronic devices associated with a medical institution, a plurality of authentic event records, each authentic event record including an identifier, event type information of a medical or clerical 
recording an authentic transition between each pair of consecutively occurring events in the collected plurality of authentic event records including the same identifier;
recording an authentic interval time between each recorded authentic transition;
generating and recording, for each type of transition in the recorded authentic transitions, a number of times the type of transition occurred;
generating and recording, for each type of transition in the recorded authentic transitions, a probability the type of transition will occur based on the number of times the type of transition occurred in the recorded authentic transitions;
generating and recording, for each type of transition in the recorded authentic transitions, an interval time distribution based on the recorded interval times for the type of transition;
generating and recording a first synthetic test record for testing a data platform of the medical institution, the first synthetic test record including first synthetic event type information corresponding to a first synthetic event and a first synthetic timestamp;
generating a synthetic transition from the first synthetic event to a second synthetic event using the recorded probabilities of transitions from the recorded authentic transitions starting with the first synthetic event;
generating a subsequent, second synthetic test record for testing the data platform of the medical institution, the second synthetic test record including second synthetic event type information corresponding to the second synthetic event and a second synthetic timestamp, 
testing the data platform of the medical institution usingthe generated one or more new synthetic test records.

Claim 8
(Currently Amended) The method of Claim 7, wherein determining at least one attribute to include in the generated second synthetic test record, and the at least one attribute includes at least one selected from a group consisting of: biological information of a patient, information of the medical institution, information of the one or more electronic devices associated with the medical institution, a result of the medical or clerical event 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 4 and 7-8 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:

As Per Claim 1 

generating a subsequent, second synthetic test record for testing the data platform of the medical institution, the second synthetic test record including second synthetic event type information corresponding to the second synthetic event and a second synthetic timestamp, wherein the second synthetic time stamp of the second synthetic test record is set based on the first synthetic timestamp of the first synthetic event and a synthetic interval time, wherein the synthetic interval time is set based on the interval time distribution generated for the synthetic transition, wherein the interval time distribution is generated using the recorded interval times for the type of transition of the authentic event records for the synthetic transition; and
testing the data platform of the medical institution usingthe generated one or more new synthetic test records.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128